EVANS, Circuit Judge
(dissenting). The final determination of this case must necessarily depend upon the weight given to the testimony of the witness Martin. With his story rejected the decree must be for the defendant; with it accepted the decree must be for the plaintiff. His statement, as well as the testimony of most of the other important witnesses, was taken by deposition. The learned trial judge-did not have the opportunity to observe him while giving his testimony. This court, therefore, is in as good a position to weigh the testimony as was the trial court.
Conceding that plaintiff was required to prove its case clearly and satisfactorily, I am of the opinion that the burden has been met. Giving Baur the full benefit of the presumption of innocence, it seems to me that the evidence establishes the fact that he took part of the secret commission, the existence of which was denied by him to his fellow promoters. Instead of examining the record to ascertain discrepancies-in minor particulars in a statement made by this witness some nine years after the transaction occurred, and when he was embarrassed by the presence of Mrs. Baur, his veracity should be determined by the usual and generally accepted methods of determining credibility. f ^ So tested, I find no motive for his falsifying in favor of the plaintiff. The witness Martin was Baur’s brother-in-law. For years he avoided plaintiff’s subpoena or was beyond its reach. At the taking of the deposition he was attended by Baur’s widow, who employed an attorney to represent him. She and her attorney had been with him in his home for several days prior to the taking of his deposition. .Plaintiff’s attorney was required to proceed with the examination as though witness was an adverse party. There was no friendliness — no collusion between Martin and plaintiff. There was friendliness on his part toward his relatives, and there was motive for Martin’s coloring his testimony in favor of his sister-in-law. Yet, under these circumstances, Martin stated under oath that he gave Baur $25,000 of this secret commission. No- witness disputes this statement. Why should it be rejected?
That a secret commission of $80,000 was paid for making the sale is conceded. That Baur represented to the other promoters that there *780was no commission is clearly established by the testimony. That Martin paid $16,000 to Baur from the first payment on the commission is now admitted — established by Baur’s bank book. With the admitted facts out of the way, there was nothing left for the plaintiff to prove, but that Baur knew he was receiving a part of the commission when this check was passed to his account. All the circumstances surrounding the payment of this money, the secrecy and caution which attended the transaction, the precautions taken to make certain that this payment should be made when the promoters paid their first installment of the purchase price, confirm Martin’s testimony. The, payment was made through the Union Bank & Trust Company of Helena, Mont., and the moneys received, as well as the moneys paid out, passed through the hands of Bogart, the cashier, another brother-in-law of Jacob Baur. Bogart’s failure to testify concerning instructions by him received concerning payment of this $16,000 by Martin to Baur, as well as the failure of defendant’s counsel to even inquire of him about this fact, which had been previously asserted by Martin, is most significant.
Certainly these circumstances help to overthrow the presumption of innocence, which'.constitutes the sole defense in this case. Nor can the usual presumption of innocence be accorded Baur, for it is not disputed but that in reference to another phase of this same transaction his conduct is subject to severe criticism. When Martin’s proposition was submitted to Baur’s friends, in Baur’s presence, a carefully prepared report on these mines by a mining engineer, Sizer, was also presented to induce .favorable action. Sizer was the secret partner of Martin, who presented the engineer’s report upon the mines as' the statement of - a disinterested and competent expert. Baur knew Sizer wa,s not disinterested, but in fact was a secret partner of Martin, yet he remained silent when this false representation was made to his friends to’ induce them to invest in the enterprise. Can one guilty of such conduct hide behind a presumption which the law creates to shield the innocent ? On what theory can Baur’s silence under these circumstances be explained, other than that he was interested in the big commission that depended upon the consummation of the deal ?
No other witness disputes Martin. The rational explanation of the check from Martin to Baur confirms Martin’s story. Only speculations and possibilities refute it. I believe the court should have found from all the evidence that Baur participated in the commission, and his estate should be held accountable in this suit.